Citation Nr: 1530200	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  12-02 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss, and if so, entitlement to that benefit.

2.  Entitlement to an initial, compensable disability rating for bilateral nasal pannus with associated corneal haze.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to June 1968, and September 1968 to June 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In the December 2010 rating decision, the RO declined to reopen the Veteran's claim of service connection for bilateral hearing loss.  In the January 2013 rating decision, the RO granted service connection for bilateral nasal pannus with corneal haze, and assigned a noncompensable rating, effective February 9, 2012.  The Veteran appealed the initial rating assigned.  

The Veteran has an electronic file in Virtual VA and VBMS.  The Board has reviewed the electronic records in rendering this decision.  

It is noted that evidence was added to the electronic record following the issuance of the statements of the case including VA medical records and an April 2015 VA ophthalmology examination report.  As the Veteran's accredited representative waived RO review in June 2015, the Board may consider these records without remanding the increased rating issue to the RO solely for this review to occur.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss and a compensable rating for bilateral nasal pannus with associated corneal haze are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A February 2005 rating decision denied entitlement to service connection for bilateral hearing loss because a chronic condition, continuity or opinion linking current hearing loss to service was not shown by the service treatment records or evidence following service.   

2.  Evidence received since the February 2005 decision raises a reasonable possibility of substantiating the bilateral hearing loss claim.


CONCLUSION OF LAW

Evidence received since the February 2005 rating decision is new and material with respect to the service connection claim for bilateral hearing loss, and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's previously denied claim for entitlement to service connection for bilateral hearing loss is reopened, as explained below. As such, VA's fulfillment of its duties to notify and assist with respect to this issue need not be addressed at this time. 

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for bilateral hearing loss.  

Service connection for bilateral hearing loss was originally denied in a February 2005 rating decision.  The claim was denied because bilateral hearing loss was not shown to be chronic in service or thereafter, there was no continuity of symptoms since service, bilateral hearing loss was not shown within the first post-service year and there was no opinion linking hearing loss to service.  The Veteran did not appeal the denial and it became final.  The Veteran filed his request to reopen in May 2010.  

The Veteran's current claim for entitlement to service connection for bilateral hearing loss is based upon the same factual basis as his claim for entitlement to service connection which was denied in the February 2005 rating decision. As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

At the time of the February 2005 decision, the evidence of record included: (1) service treatment records showing hearing loss at discharge from his first period of service in 1968 and normal hearing during his second period of service (2) private treatment records showing no complaints of bilateral hearing loss, and (3) the Veteran's claim indicating he first experienced hearing problems in 1973.

The evidence received since the February 2005 decision includes: (1) the Veteran's request to reopen, (2) VA treatment records showing treatment for hearing loss with its onset 10 years prior to 2010, (3) an October 2010 VA audiological examination finding no link between the Veteran's bilateral hearing loss and service, (4) a September 2011 VA audiological examination showing bilateral hearing loss disability, but the opinion only discussed tinnitus, and (5) the Veteran's statements to VA, none of which asserted a continuity of bilateral hearing loss symptoms between service and the present.  

For evidence to be new and material for the bilateral hearing loss claim, it would have to tend to show that the Veteran's current bilateral hearing loss was incurred in service, or is otherwise related to his military service. 

On review of the evidence above, the Board finds that the evidence received since February 2005, with respect to his claimed bilateral hearing loss, is material to the claim.  The RO found in the rating decision on appeal that while VA treatment records currently show bilateral hearing loss, the VA examiner in 2010 found the audiometric scores were inconsistent and therefore the evidence did not show audiometric findings which meet the criteria for a grant of hearing loss.  

However, the VA treatment records show that the Veteran had word recognition scores of 84 percent bilaterally in January 2010.  In February 2014, VA treatment records show word recognition scores of 64 percent bilaterally.  There was no indication in either treatment records that the test results were invalid or unreliable.  Resolving all doubt in the Veteran's favor as to whether the speech recognition testing was conducted using the Maryland CNC test, for purposes of reopening only, the evidence shows that the Veteran has a current hearing loss disability pursuant to 38 C.F.R. § 3.385.  Accordingly, new and material evidence has been submitted and the claim is reopened.  


ORDER

New and material evidence having been received, the claim of service connection for bilateral hearing loss is reopened.


REMAND

The Veteran was afforded a VA audiological examination in October 2010 and the examiner provided a negative opinion with respect to the bilateral hearing loss claim.  Generally, when VA undertakes to provide a VA examination or obtain a VA opinion, even if not statutorily obligated to, it must ensure the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner opined that any hearing loss the Veteran may have is less likely as not caused by or a result of military noise exposures as hearing was noted to improve from the June 1968 audiogram to the August 1972 audiogram.  Hearing was within normal limits in both ears at all frequencies tested on the August 1972 audiogram.  Also, the Veteran reported in December 2009 that he had hearing loss for 10 years which would be significantly post active duty time and there was no evidence of an onset of hearing loss within a reasonable time post active duty time.  The examiner did not address, however, whether hearing loss was related to the Veteran's acoustic trauma during combat to include whether the Veteran has delayed onset hearing loss that is related to incidents of combat or noise exposure as a Military Policeman, coach and officer on the firing line and work in a scullery at a naval hospital.  See VA treatment record of January 2010 and Veteran's claim to reopen dated in May 2010.      

The Veteran's bilateral nasal pannus with corneal haze has been rated under 38 C.F.R. § 4.79, Diagnostic Code 6035.  Diagnostic Code 6035 directs that the eye disability be evaluated based on impairment of visual acuity.  However, upon two VA eye examinations it was noted that the Veteran had scarring and/or disfigurement.  As such, it is unclear whether the disability warrants a compensable rating pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800.  See 38 C.F.R. § 4.79, Diagnostic Codes 6015-6019, 6034 (2014).  

The Veteran was afforded a VA eye examination in March 2012.  During the examination, the Veteran reported experiencing blurred vision, watery eyes, and itching for over 20 years.  The examiner noted his in-service history of treatment for pterygium of the right eye and his post-service cataract removal in 2004.  The Veteran denied current use of glasses.  Corrected near and distance vision was 20/40, or better, in both eyes.  The examiner found no evidence of visual impairment due to any keratoconus or corneal condition.  The examiner opined that the only eye disability the Veteran has related to the in-service excision for right pterygium is nasal pannus with corneal haze.  The examiner noted that the Veteran's bilateral corneal arcus, bilateral dermatochalasis, right lower eyelid ectropion, right pseudophakia, left cataract, right posterior vitreous detachment and bilateral temporal pingueculae are unrelated to pterygium or pterygium surgery in service.  The examiner also noted that the Veteran did have scarring or disfigurement due to an eye condition but did not provide any explanation.  

In June 2014, the Veteran was afforded another VA eye examination, during which he reported multiple in-service pterygium excisions.  He reported right cataract removal in 2004 and left cataract removal in 2013 with residual dry eyes.  He described worsening visual acuity since his last examination.  Corrected distance vision was 10/200, bilaterally, and corrected near vision was at its worst, 10/200,  bilaterally.  The examiner found that the Veteran's decrease in visual acuity is caused by macular degeneration, not by pterygium and pannus.  The examiner further stated that the Veteran has "dersatochalasis, posterior vitreous
detachments, right lower ectropion, pseudophakia, right epiretinal membrane,
and dry age related macular degeneration in both eyes.  None of these are related to his bilateral nasal pannus with corneal haze."  The examiner noted that the Veteran's eye disabilities do not cause incapacitating episodes, but his nonservice-connected macular degeneration impacts his ability to work.  The examiner also found that the Veteran did have scarring or disfigurement attributable to an eye condition and indicated the surface contour of the scar was elevated or depressed on palpation (or inspection in the case of cornea or sclera), the scar was adherent to underlying tissue (including eyelids adherent to scleral tissue) and there was gross distortion of asymmetry of one feature or paired set of features (eyes).  The examiner explained with respect to the three findings that the bilateral nasal pannus is visible to the naked eye and causing gross distortion/asymmetry of the eyes.  There was scarring that was adherent to the underlying corneal tissue in both eyes and surface elevation of the scarring and pannus in the right eye.  

The Veteran was most recently afforded a VA eye examination in April 2015.  Visual acuity testing revealed corrected distance of 20/200 on the right and 20/100 on the left.  Corrected near testing was 20/200 on the right and 20/70 on the left.  The examiner noted that the Veteran's "decrease in visual acuity [both eyes] is caused by macular degeneration, not by pingueculae," or by pterygium or corneal scars.  The examiner noted that the Veteran's vision is too poor to allow for him to work, but noted that "[t]here is a new diagnosis of exudative age related macular
degeneration [in both eyes] since the veteran was seen last in this facility.  This
diagnosis is a new and separate condition from his bilateral nasal pannus
with associated corneal haze, which is stable and has not progressed."  The examiner found there was no scarring or disfigurement.

As the examiner in April 2015 did not find any evidence of scarring or disfigurement, additional medical inquiry is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran an appropriate VA examination to evaluate the etiology of any bilateral hearing loss present. All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail. The electronic claims file must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any bilateral hearing loss present had its clinical onset during active service or is related to any in-service disease, event, or injury, to include conceded in-service noise exposure.  The examiner should also address whether the Veteran has delayed onset hearing loss which is at least as likely as not related to service.

Attention is invited to the acoustic trauma experienced during combat.  The examiner is asked to address whether the Veteran has delayed onset hearing loss that is related to incidents of combat or noise exposure as a Military Policeman, coach and officer on the firing line and work in a scullery at a naval hospital.  See VA treatment record of January 2010 and Veteran's claim to reopen dated in May 2010.     
 
In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner must include a thorough rationale for any conclusions reached. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected bilateral nasal pannus with associated corneal haze.  The claims file must be sent for review in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail in accordance with VA rating criteria.

The examiner is specifically asked to address whether there is scarring and/or disfigurement associated with the service-connected disability.  In this regard, the examiner in June 2014 found there was scarring and disfigurement and an examiner in April 2015 did not find such was present.  The examiner should reconcile his or her findings on examination with the findings on earlier examinations, to the extent possible.  

It is requested that unretouched color photographs be taken and associated with the electronic record.

3.  After completing the requested action, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2013).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


